

117 S2002 IS: National Institutes of Health Director Protection Act
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2002IN THE SENATE OF THE UNITED STATESJune 10, 2021Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide that any termination of a director of a national research institute or national center of the National Institutes of Health be on the basis of malfeasance, neglect of office, or incapacity only.1.Short titleThis Act may be cited as the National Institutes of Health Director Protection Act.2.Removal of directors of the national research institute or national center of the NIHSection 405(a)(2)(E) of the Public Health Service Act (42 U.S.C. 284(a)(2)(E)) is amended—(1)in the subparagraph heading, by striking Rule of construction and inserting Termination for cause; and(2)by inserting , except that any such termination may be made only on the basis of malfeasance by, neglect of office by, or incapacity of the director before the period.